Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Application is a Continuation

The present application, 15/469,879, is a continuation of application 14/151,768, now US Patent No. 9,710,496.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2020 has been entered.

Remarks are addressed below. Claims 34-53 are presented for examination.

Allowable Subject Matter

Claims 34-53 would be allowable if rewritten or amended to overcome the rejections set forth in this Office action.

Previous Action By Different Examiner

The present examiner has maintained the style and substance of this Office action to the extent practical, except as herein revised to address applicant’s Remarks, inasmuch as full faith and credit should be given to the search and action of a previous examiner except where there is a clear error in the previous action or other compelling reason. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).

Claim Rejections - 35 U.S.C. §112

The following is a quotation of AIA  35 U.S.C. §112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 

Claims 34-53 are rejected under AIA  35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.

The claims use the term “sort,” which the examiner finds to be ambiguous under the examination standard, Broadest Reasonable Interpretation (BRI), when the term is viewed in light of the specification.

The specification at ¶18 admits the term sort is used with ambiguity:

“The term sort can be used to refer to the constant t, the RDF subgraph D.sub.t, and sometimes the set S(D.sub.t).”

The specification at ¶5 discloses the term “sort” used roughly synonymously with “schema.”

The specification at ¶57 discloses the term “sort” as a subset of an original dataset.

The ambiguity of the term “sort” is further demonstrated by comparing 3 limitation clauses from the parent patent application 14/151,768 (Patent No. 9,710,496) claim 1 (shown below in bold type) with equivalent limitations in the instant application 15/469,879 claim 34 (indented, non-bold):

[1] identifying an original schema for the dataset, the original schema describing an organizational structure;
identifying an initial sort for the dataset, the initial sort comprising an identification of an initial type of data;
…
[2] identifying a plurality of additional schemas, each additional schema describing a distinct organizational structure;
identifying a plurality of additional sorts, each additional sort comprising a unique type of data;
[3] and partitioning the data in the dataset into a plurality of subsets,
and partitioning the dataset into one of the plurality of additional sorts,

In the first two limitation clauses, claim 34 uses “sort” in place of the parent ‘496 patent “schema,” but in the third clause, claim 34 recites “sort” in place of the parent’s “subset.”

The term “schema” is commonly understood by skilled persons to be a computer data structure that contains data definition metadata.

In the first limitation clause above (“[1]”), the parent ‘496 patent term “schema” and this application’s term “sort” are both recited in contexts that suggest the terms are synonymous, i.e., that both “schema” and “sort” refer to metadata repositories that contain data definitions for “the dataset.”

The interpretation of “sort” as equivalent to a “schema” is also suggested by the claim phrase “comprising an identification” of “data” in the first limitation clause. This equivalence agrees with the interpretations suggested by the specification at ¶5.

But the definition of “sort” changes in the second limitation clause (“[2]”) where the parent ‘496 patent claims “additional schemas” that are further claimed as metadata (“describing a distinct organizational structure”), but “additional sorts” in this application’s independent claim 34 appear to be recited as data (“comprising a unique type of data”), not recited as a schema “identification,” and not as metadata.

The definition of “sort” in the third limitation clause (“[3]”) is also data, as in the second clause (“[2]”).

In the third limitation clause (“[3]”), the parent ‘496 patent claim 1 recites: “partitioning” a “dataset” into “subsets” of the data, i.e., dividing or separating a single larger set into a group of smaller sets.

The parent ‘496 patent is therefore consistent when claiming metadata as “schema” in [1] and [2] and when claiming data as “subsets” of data in [3].

However, this application uses the term “sort” inconsistently: metadata / “schema” in [1], but data in [2] (“sort” “comprising a unique type of data”), and also data in [3] (“partitioning” / dividing /separating data into “sorts”).

From these comparisons, it is not clear when the term “sort” is used to describe a portion of the data itself and when it is used to describe a schematic attribute of the data.

Then claim 34’s last limitation recites “each additional sort producing a modified structuredness measure.” The specification ¶20 states that “a structuredness function produces rational numbers.” In view of the specification ¶20, the claim term “producing” suggests that a “sort” includes a processing component that is not otherwise evident from the other ways in which the term is recited.

Yet further, the term itself, “sort,” suggests a sequence component not explicitly claimed.

Given all these variations, the examiner finds the term “sort” to be vague, lacking the clarity, distinctness, and precision demanded by a grant of patent rights that place a person having ordinary skill in the art on notice as to how to determine what constitutes infringement of these limitations.

Even if there are other reasonable different interpretations, they strengthen the conclusion that the term “sort” is ambiguous and requires amendment of the independent claims to achieve the preciseness of claim language required by 35 U.S.C. §112(b).

Therefore the metes and bounds of all the claims are indistinct, and they are rejected under AIA  35 U.S.C. §112(b).

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 SUMMARY ANALYSIS:

Claims 34-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

A human can identify a dataset, identify an initial sort, identify a plurality of additional sorts, and partition data into one of the additional sorts. Furthermore, by observation or with the aid of the formulas such as those presented in the specification a person could determine the structuredness of a dataset, and determine additional structurednesses based on the additional sorts. This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of the mental process.

101 DETAILED ANALYSIS:

The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.”

If clarification or discussion is sought for any of the issues under consideration, the applicant is encouraged to contact the examiner for an interview (phone: 571-272-3856; edward.jacobs@uspto.gov).

Establish the Broadest Reasonable Interpretation of the Claim as a Whole: The claim terms described herein and the claims as a whole have been interpreted by the examiner under the BRI standard as set forth in MPEP §2106(II).

Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter?

Yes. Independent claim 34 recites a process, and independent claim 44 recites an article of manufacture (a product).

Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?

Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon?

Yes. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

A human can identify a dataset, identify an initial sort, identify a plurality of additional sorts, and partition or subset data into additional sorts, where “sorts” are broadly interpreted as sequenced information sets.

A person can mentally evaluate or measure structuredness in a dataset or sort subsets by observing structural relationships and properties and forming judgments of structural similarities, or by further performing mathematical calculations to produce quantified similarity measures related to structuredness. Mathematical concepts such as calculations and formulas that may be employed are also classified as abstract ideas.

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application?

No. The judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract ideas.

Remarks filed 12/21/2020 at p. 8 suggest that the amendment to recite computer implementation provides additional elements beyond the abstract ideas. However, the amendments recite generic computer implementation, which is not sufficient to establish subject matter eligibility, as MPEP §2106.04(a)(2)(III) states:

“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).”

Remarks filed 12/21/2020 at p. 9 argue that the Office should rule that the instant claims are eligible subject matter under 35 U.S.C. §101 because a previous Office action found the instant claims are “not patentably distinct” from the parent patent, US 9,710,496, which was patented and therefore subject matter eligible under 35 U.S.C. §101.

However, the standards for lack of patentable distinction under Obviousness Double Patenting (ODP) are not applicable to the requirements of 35 U.S.C. §101, as addressed further below in the Response to the Remarks.

The Terminal Disclaimer filed on 11/16/2020 moots the ODP rejection. Nonetheless, the following explanation is provided to guide further amendment of the instant claims.

The independent claims for the parent ‘496 patent recite significant differences when examined under 35 U.S.C. §101 because the ‘496 patent correlates partitioned datasets with corresponding schemas. Schemas are known in the art to be distinct data structures containing functional metadata.

Whereas, in contrast, the instant claims identify partitioned “sorts” that each produce a resulting “structuredness measure” as opposed to producing a functional schema data structure as does the parent ‘496 patent. The difference is like the difference described in the Finjan case between simple virus scanning of a downloadable dataset (abstract) and attaching a functional virus profile data structure to a downloadable dataset (not abstract, improves computer functioning). Finjan, Inc. v. Blue Coat Sys., Inc., 125 USPQ2d 1282, 1285-1287 (Fed. Cir. 2018)1 (emphasis added):

“[b]y itself, virus screening is well-known and constitutes an abstract idea.”… Here the claimed method does a good deal more. Claim 1 of the '844 patent scans a downloadable and attaches the virus scan results to the downloadable in the form of a newly generated file: a “security profile that identifies suspicious code in the received Downloadable … the method of claim 1 employs a new kind of file that enables a computer security system to do things it could not do before.”

The Finjan security profile is a distinct entity attached to another file in a computer environment, like a remora attached to a shark in water. The parent ‘496 patent likewise generates (identifies) schema files that are logically distinct and logically associated (attached, linked) to each corresponding sorted dataset. The computer environment is integral to the claims.

The independent claims in this application are different from the eligible claims in the parent ‘496 patent and different from eligible claims in Finjan at least because the claimed “sort” is not clearly defined as a computer structure, data or distinct schema metadata. No separate computer file is claimed containing structural metadata, with details of format and fit, that enable new functions tailored to each specific dataset, as is claimed in the parent ‘496 patent.

Instead, the “sort” in this application is claimed at a much broader and higher level of generality as “producing a modified structuredness measure quantifying a modified similarity,” i.e., producing a set of metrics, i.e., measurements, i.e., “results,” about which Finjan at p. 1287 continues:

“similar cases hearken back to a foundational patent law principle: that a result, even an innovative result, is not itself patentable.”

Finjan at p. 1286 similarly analyzes Enfish, and p. 1287 provides additional excerpts that are applicable to claims ineligible under 35 U.S.C. §101 such as the claims in this application. A sampling:

“we held that the patents were directed to an abstract idea because they “d[id] not claim a particular way of programming or designing the software ... but instead merely claim the resulting systems.”
…
abstract and patent ineligible because there was nothing in the claim “directed to how to implement [the idea]. Rather, the claim is drawn to the idea itself.”
…
we found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished ... [and] [t]he mechanism ... is not described.”
…
patents are granted “for the discovery or invention of some practicable method or means of producing a beneficial result or effect ... and not for the result or effect itself””

The examiner regards the claims in the parent ‘496 patent, identifying / generating computer schemas that define and fit computer datasets, as a “practicable method” of achieving an improvement to computer functioning, unlike the instant claim 34 “producing a modified structuredness measure quantifying a modified similarity,” which is an abstract result that can be determined by human mental process where computer function is not integral to the invention but was claimed (generically) as an afterthought.

The examiner concludes that the instant claims as drafted are directed to judicial exceptions classified as abstract ideas, at least mental processes, and there are no additional elements recited that integrate the judicial exception into a Step 2A Prong 2 practical application of those ideas.

Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception?

No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and mathematical concepts to determine resulting observations and measurements.

As noted above in Step 2A, Prong Two, reciting generic computer implementation is not sufficient to amount to significantly more than the judicial exception. Please see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’).

The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Response to Arguments

Response to Arguments - Claim Rejections - 35 USC § 112

	REMARKS ARGUE, p. 8: “In the Advisory action, the argument from the Examiner hinges on two differences between RCT and the current cases … The current claims have been amended to recite computer-implemented method, as appears to be meaningful to the Examiner. Applicant believes this is sufficient to remove this from the human mind, as is suggested based on what is argued by the Examiner.”

RESPONSE: Remarks’ arguments are unpersuasive as being noncompliant with 37 CFR 1.111(c) because they do not clearly point out patentable novelty in view of the objections made.

Further, the Remarks misconstrue the Advisory action filed 12/21/2020. MPEP 2106.05(a) was cited in that action as necessary, by court stipulation, in response to the applicant’s 11/16/2020 Remarks at p. 9 alleging that the claims improved computer functionality when claims 34-43 did not even recite a computer.

MPEP 2106.05(a) establishes that computer implementation is necessary, but it does not establish that generic computer implementation is sufficient for the applicant to assert an improvement in computer functionality. And neither the Advisory action nor MPEP 2106.05(a) suggests that computers remove abstract ideas from the human mind:

“As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)” [MPEP §2106.04(a)(2)(III)].

As amended, the claimed computer-implemented methods are generic computer implementations of abstract ideas. Further amendment is required to establish subject matter eligibility under 35 U.S.C. §101 judicial exceptions analysis.

	REMARKS ARGUE, p. 9: “In light of consistency of Examination it should be noted, as conceded by the Patent Office, that the similarity in claims between the current application and the parent application is not patentably distinct. As the parent application was allowed, and the cases being cited are from prior to the filing of either of these cases, it should be assumed that the previous Examiner fully considered the argument presented by the new Examiner, but disregarded those arguments when the parent case was allowed in 2017.”

RESPONSE: Examiner respectfully disagrees. Remarks incorrectly conflate the requirements of Obviousness Double Patenting (ODP) and 35 U.S.C. §101.

The claims in this application and the parent patent are “not patentably distinct” in an ODP obviousness analysis. The Final Rejection filed 9/15/2020 states the obviousness in terms of genus and species: “they are not patentably distinct from each other because this instant application claims the genus to the species claimed in the ‘496 patent.”

In other words, the “similarity in claims between the current application and the parent application” is similar to obviousness analysis under 35 U.S.C. §103, as further explained in MPEP §804:

It is important to note that the "obviousness" analysis for "obviousness-type" double-patenting is "similar to, but not necessarily the same as, that undertaken under 35 U.S.C. 103."

However, the examiner concludes that the instant claims are not patent eligible using a different standard, 35 U.S.C. §101 judicial exceptions analysis because the instant claims are directed to abstract ideas, unlike the parent ‘496 patent claims, which also recite abstract ideas but are not directed to those ideas.

	REMARKS ARGUE, p. 9: “Remarks to Double Patenting Claim Rejection … A terminal disclaimer is filed … ”

RESPONSE: Double Patenting Rejections have been withdrawn.

	REMARKS ARGUE, pp. 9-10: “IV. Remarks to Claim Rejections Under 35 U.S.C. § 101 A. Response to Examiner's Argument … if we apply the Examiner's current logic to that of RCT … RCT would be ineligible … for containing steps that can be done in the human mind, or with the aid of pen and paper … ”

RESPONSE: Examiner respectfully disagrees. Remarks’ arguments are unpersuasive as being noncompliant with 37 CFR 1.111(c) because they do not clearly point out patentable novelty in view of the objections made.

The Remarks refer to an abbreviated argument presented in the previous Final Rejection filed 9/15/2020, prior to the Advisory action filed 12/21/2020. Additional NPL was filed by the Office to support the additional reasoning presented in the Advisory action, which further distinguished the RCT case with substantial clarifying argument unaddressed by the Remarks. The 12/21/2020 Advisory action explanation is copied here as responsive to the Remarks:

“For contrast with the RCT claims, please see the accompanying NPL describing and defining “pixel” as claimed by RCT. “Pixel” is a computer-specific portmanteau, a blend of the words “Picture” (“Pix”) and “ element” (“el”). Pixels are tangible digital entities that exist on electronic media. They are processed by computers, not by pencil and paper, and not in the human mind.

Based on MPEP 2106.04(a)(2)(III)(A), the claims in RCT were directed to rendering halftone digital images, and they required computer manipulation of electronic pixels in specific computer-resident data structures that represent digital images. The First Circuit in RCT states at pp. 868-869: “this court perceives nothing abstract in the subject matter of the … claim methods (statutory "processes") for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask. The invention presents functional and palpable applications in the field of computer technology. These inventions address "a need in the art for a method of and apparatus for the halftone rendering of gray scale images in which a digital data processor is utilized in a simple and precise manner to accomplish the halftone rendering." … The fact that some claims in the '310 and '228 patents require a "high contrast film," "a film printer," "a memory," and "printer and display devices" also confirm this court's holding that the invention is not abstract.”

Even if the RCT halftone calculations were a 10x10, as argued in the Remarks, the First Circuit determined that the RCT claims were patent eligible for other reasons mentioned above, reasons that do not apply to the BRI of the claims as currently drafted.”

REMARKS ARGUE, pp. 10-11: “IV. Remarks to Claim Rejections Under 35 U.S.C. § 101 B. Step 2A, Prong Two … The 2019 PEG states that in Step 2A, Prong One … examiners are not to; (a) Identify the specific limitation(s) … multi-factor data sorts are not traditionally viewed as concepts performed in the human mind … the Examiner should consider how the test they apply to the current claims would come up with similar results as claims are found allowable … the Examiner has not sufficiently provided that the current claims are not patentable under 35 U.S.C. § 101.”

RESPONSE: Examiner respectfully disagrees with the conclusion of this argument as not being clearly supported for at least the following reasons:

The heading is labeled “Prong Two,” but “Prong One” is argued.
The Remarks misstate “examiners are not to; (a) Identify” where the 2019 PEG (1/7/2019 Fed. Reg. Vol. 84, No. 4, at p. 54, column 2, line 45, is presumed in absence of Remarks citation) states, “examiners are now to: (a) Identify” [emphasis added]
“Multi-factor” is not claimed or defined in the specification, and no support is provided as to how “traditionally viewed” is determined, but nonetheless, multi-factor sorts such as alphabetizing and rearranging priorities and categorizing daily appointments and sorting groceries according to where they are bought or where they are stored are traditionally viewed as common mental processes involving sorts performed in the human mind, with different associated types of data attributes, even if accompanied by recording them with paper and pen.
It is not apparent what is the antecedent to “they” in the clause “consider how the test they apply to the current claims…”

	REMARKS ARGUE, p. 11: “C. Step 2A, Prong Two … Even if the Examiner's argument is correct under Step 2A, Prong One, the analysis fails under Prong Two. The 2019 PEG states that the Examiner should evaluate whether the claim as a whole integrates the judicial exception into a practical application of the exception. In doing that, the examiner should determine if the claim integrates the judicial exception into a practical application if the claim applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is in direct contrast with the Examiner's analysis, which states "The judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea."”

RESPONSE: Examiner respectfully disagrees that the 2019 PEG examination requirement “is in direct contrast with the Examiner's analysis.” Rather, the examination provided to the applicant plainly addresses examination requirements.

The examiner agrees that the Remarks fairly paraphrase the 2019 PEG (1/7/2019 Fed. Reg. Vol. 84, No. 4, pp. 50-57) at p. 54, column 3, lines 31-40, as to the examiner’s requirement to evaluate subject matter eligibility by the tests designated for Step 2A, Prong Two.

But then the Remarks overlook the end of column 3 beginning at line 67 where the 2019 PEG continues with specific details that instruct the examiner’s method for evaluation:

“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application …”

As noted in the Remarks above, the examiner’s analysis clearly documents this evaluation with the statement:

“"The judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea."”

It can be shown further that the Remarks misinterpret the requirements of examination procedure: the latest version of the MPEP §2106.04(II)(A) [R-10.2019] asks (about Step 2):

“Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?”

MPEP §2106.04(II)(A) continues with the Step 2, Prong 2 answer:

“… if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application.”

As acknowledged by the Remarks above, the Final Rejection filed 9/15/2020 explicitly answers the Step 2A Prong 2 questions in the form prescribed by MPEP §2106.04(II)(A):

“"The judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea."”

This conclusion is carried forward nearly verbatim from the previous examiner’s analysis in the Non-Final Rejection filed 03/02/2020. The claims have not been amended substantially, and the current examiner maintains the determination inasmuch as the Remarks have not explained clearly how claim elements “integrate the judicial exception into a practical application” under Step 2A, Prong 2.

To reiterate, the examiner finds that the claim steps recite abstract ideas, mental processes, at a high level of generality and implemented by generic computers, where different data types are arranged in different sorts and similarity metrics are produced without any method recited as to how the metrics are calculated or determined or used in any practical application to achieve the benefits described in the specification.

The claims as currently drafted are therefore directed to judicial exceptions under Step 2A; they are not directed to Step 2A Prong 2 practical applications.

REMARKS ARGUE, p. 11: “It should be noted that a key consideration in Step 2B, Prong Two, as laid out in MPEP 2106.04(d)(l) is whether the claims improve the performance of a computer … Applicant directs the Examiner to paragraphs [0071-0086] for the experimental set-up of a sort of a highly unstructured data set (DBPedia) as compared to a sort of a structured data set (WordNet Nouns) as the basis for the improvement in the functionality of computing systems when it comes to performing sorts of datasets. Specifically, these paragraphs detail the reduction in computing time in performing such sorts using the structuredness metric, as compared to the sorts without such a metric. Thus, this shows a improvement in the performance of a computing device, and therefore eligibility under Step 2A, Prong Two as directed by the 2019 PEG.”

RESPONSE: Examiner presumes the Remarks refer to Step 2A, Prong Two, which is the subject of MPEP §2106.04(d)(1) (Step 2B does not have a second prong).

Step 2A, Prong Two asks whether the claims recite additional elements that integrate the judicial exception into a practical application, which can be demonstrated by showing that the claimed invention improves the functioning of a computer or improves another technology or technical field.

The examiner acknowledges that proposed benefits are disclosed in the specification [0071-0086] but finds no such improvements recited in the claims as required by Step 2A, Prong Two.

The claims recite producing structuredness measures that could be produced in the human mind but do not recite methods that use the measures to reduce computing time. The disclosed uses in the specification [0071-0086] do not meaningfully limit the claims to achieve the purported improvements.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159





    
        
            
        
            
    

    
        1 Remarks filed 12/21/2020 at p. 11 cite to MPEP §2106.04(d)(1), which in version R-10.2019 is entitled, “Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two.” The Remarks at p. 11  list, from the last paragraph of this MPEP section, “Examples of claims that improve technology and are not directed to a judicial exception,” including examples from cases such as Finjan and Enfish. The examiner finds these cases to be distinguishable from the instant claims under 35 U.S.C. §101.